Exhibit 10.1

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

Principal Life Insurance Company, Raleigh, NC 27612

A member of the Principal Financial Group®

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by Carmike Cinemas, Inc. (the “Company”) of the
Executive Nonqualified Excess Plan (“Plan”).

W I T N E S S E T H:

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:

 

  XX    (a)    Company  

__

   (b)    The administrative committee appointed by the Board to serve at the
pleasure of the Board.  

__

   (c)    Board.  

__

   (d)    Other (specify):                                                  .



--------------------------------------------------------------------------------

2.8 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

  XX      (a)    Base salary.   XX    (b)    Service Bonus. (***See Exhibit
A***)   XX    (c)   

Performance-Based Compensation earned in a period of 12 months or more.

(***See Exhibit A***)

  __    (d)    Commissions.   __    (e)    Compensation received as an
Independent Contractor reportable on Form 1099.   __    (f)    Other:
                                             

 

2.9 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited as follows:

Participant Deferral Credits at the time designated below:

 

  __    (a)    The last business day of each Plan Year.   __    (b)    The last
business day of each calendar quarter during the Plan Year.   __    (c)    The
last business day of each month during the Plan Year.   __    (d)    The last
business day of each payroll period during the Plan Year.   __    (e)    Each
pay day as reported by the Employer.   XX      (f)    On any business day as
specified by the Employer.   __    (g)    Other:
                                         .

Employer Credits at the time designated below:

 

  XX      (a)    On any business day as specified by the Employer.   __    (b)
   Other:                                          .

 

2.13 Effective Date:

 

  XX      (a)    This is a newly-established Plan, and the Effective Date of the
Plan is July 1, 2013.   __    (b)    This is an amendment of a plan named
                         dated                          and governing all
contributions to the plan through                         . The Effective Date
of this amended Plan is                         .

 

2



--------------------------------------------------------------------------------

2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

  __    (a)    Age __.   __    (b)    The later of age          or the
             anniversary of the participation commencement date. The
participation commencement date is the first day of the first Plan Year in which
the Participant commenced participation in the Plan.   XX      (c)    Other: Not
Applicable.

 

2.23 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer

  

Address

  

Telephone No.

  

EIN

Carmike Cinemas, Inc.

   1301 First Avenue    706-576-3891    58-1469127    Columbus, GA 31901      

 

2.26 Plan: The name of the Plan is

Carmike Cinemas Nonqualified Deferred Compensation Plan.

 

2.28 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

 

2.30 Seniority Date: The date on which a Participant has:

 

  XX    (a)    Attained age 55.   __    (b)    Completed __ Years of Service
from First Date of Service.   __    (c)    Attained age __ and completed __
Years of Service from First Date of Service.   __    (d)    Attained an age as
elected by the Participant.   __    (e)    Not applicable – distribution
elections for Separation from Service are not based on Seniority Date

 

3



--------------------------------------------------------------------------------

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

  XX     

(a)    Base salary:

    

minimum deferral: 0%

    

maximum deferral: $             or 80%

  XX   

(b)    Service Bonus (***See Exhibit A***):

    

minimum deferral: 0%

    

maximum deferral: $             or 100%

  XX   

(c)    Performance-Based Compensation (***See Exhibit A***):

    

minimum deferral: 0%

    

maximum deferral: $             or 100%

  __   

(d)    Commissions:

    

minimum deferral:             %

    

maximum deferral : $             or             %

  __   

(e)    Form 1099 Compensation:

    

minimum deferral:             %

    

maximum deferral : $             or             %

  __   

(f)     Other:

    

minimum deferral:             %

    

maximum deferral: $             or             %

  __   

(g)    Participant deferrals not allowed.

*Participants can only defer in whole percentages

 

4



--------------------------------------------------------------------------------

4.2 Employer Credits: Employer Credits will be made in the following manner:   
XX    

(a)      Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:

    

XX     (i)        An amount determined each Plan Year by the Employer.

    

__       (ii)      Other:                                              .

   __  

(b)      Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

    

__       (i)        An amount determined each Plan Year by the Employer.

    

__       (ii)      Other:                                              .

   __  

(c)      Employer Credits not allowed.

5.2 Disability of a Participant:    __  

(a)      A Participant’s becoming Disabled shall be a Qualifying Distribution
Event and the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.

   XX  

(b)      A Participant becoming Disabled shall not be a Qualifying Distribution
Event.

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:    __  

(a)      An amount to be determined by the Committee.

   __  

(b)      Other:                                                      .

   XX  

(c)      No additional benefits.

 

5



--------------------------------------------------------------------------------

5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

   XX    (a)    In-Service Accounts are allowed with respect to:          __   
Participant Deferral Credits only.          __    Employer Credits only.      
   XX    Participant Deferral and Employer Credits.          In-service
distributions may be made in the following manner:          XX    Single lump
sum payment.          XX    Annual installments over a term certain not to
exceed 6 years.          Education Accounts are allowed with respect to:      
   __    Participant Deferral Credits only.          __    Employer Credits
only.          XX    Participant Deferral and Employer Credits.         
Education Accounts distributions may be made in the following manner:         
XX    Single lump sum payment.          XX    Annual installments over a term
certain not to exceed 6 years.          If applicable, amounts not vested at the
time payments due under this Section cease will be:          __    Forfeited   
      XX    Distributed at Separation from Service if vested at that time    __
   (b)       No In-Service or Education Distributions permitted.

5.5 Change in Control Event:

 

   XX    (a)    Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.    __    (b)    A Change in Control
shall not be a Qualifying Distribution Event.

5.6 Unforeseeable Emergency Event:

 

   XX    (a)    Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.    __    (b)    An Unforeseeable Emergency shall
not be a Qualifying Distribution Event

 

6



--------------------------------------------------------------------------------

6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

   __    (a)    Normal Retirement Age.    __    (b)    Death.    __    (c)   
Disability.    __    (d)    Change in Control Event    __    (e)    Other:
                                        XX    (f)    Satisfaction of the vesting
requirement as specified below:       XX      Employer Discretionary Credits:   
      XX    (i)    Immediate 100% vesting.          __    (ii)    100% vesting
after     Years of Service.          __    (iii)    100% vesting at age     .   
         __    (iv)    Number of Years    Vested                of Service   
Percentage                Less than              1    __%               

1

  

__% 

              

2

  

__% 

              

3

  

__% 

              

4

  

__% 

              

5

  

__% 

              

6

  

__% 

              

7

  

__% 

              

8

  

__% 

              

9

  

__% 

              

10 or more

   __%          For this purpose, Years of Service of a Participant shall be
calculated from the date designated below:          __    (1)    First Day of
Service.          __    (2)    Effective Date of Plan Participation.          __
   (3)    Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

7



--------------------------------------------------------------------------------

      __    Other Employer Credits:          __    (i)    Immediate 100%
vesting.             __    (ii)    100% vesting after     Years of Service.   
         __    (iii)    100% vesting at age     .             __    (iv)   
Number of Years    Vested                of Service    Percentage               
Less than              1    __%               

1

  

__% 

              

2

  

__% 

              

3

  

__% 

              

4

  

__% 

              

5

  

__% 

              

6

  

__% 

              

7

  

__% 

              

8

  

__% 

              

9

  

__% 

              

10 or more

   __%          For this purpose, Years of Service of a Participant shall be
calculated from the date designated below:          __    (1)    First Day of
Service.          __    (2)    Effective Date of Plan Participation.          __
   (3)    Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

8



--------------------------------------------------------------------------------

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

(a)    Separation from Service prior to Seniority Date, or Separation from
Service if Seniority Date is Not Applicable

  XX     

(i)       A lump sum.

  __     

(ii)      Annual installments over a term certain as elected by the Participant
not to exceed              years.

  __     

(iii)    Other:                                                          .

(b)    Separation from Service on or After Seniority Date, If Applicable

  XX     

(i)       A lump sum.

  XX     

(ii)      Annual installments over a term certain as elected by the Participant
not to exceed 10 years.

  __     

(iii)    Other:                                                          .

(c)    Separation from Service Upon a Change in Control Event

  XX     

(i)       A lump sum.

  __     

(ii)      Annual installments over a term certain as elected by the Participant
not to exceed              years.

  __     

(iii)    Other:                                                          .

(d)    Death

  XX     

(i)       A lump sum.

  __     

(ii)      Annual installments over a term certain as elected by the Participant
not to exceed              years.

  __     

(iii)    Other:                                                      .

(e)    Disability

  __     

(i)       A lump sum.

  __     

(ii)      Annual installments over a term certain as elected by the Participant
not to exceed              years.

  __     

(iii)    Other:                                                      .

  XX     

(iv)     Not applicable.

  If applicable, amounts not vested at the time payments due under this Section
cease will be:   __      Forfeited   __      Distributed at Separation from
Service if vested at that time

 

9



--------------------------------------------------------------------------------

   (f)    Change in Control Event       XX    (i)    A lump sum.       __   
(ii)    Annual installments over a term certain as elected by the Participant
not to exceed         years.       __    (iii)    Other:
                                         
                                        .       __    (iv)    Not applicable.   
   If applicable, amounts not vested at the time payments due under this Section
cease will be:       __    Forfeited       __    Distributed at Separation from
Service if vested at that time 7.4       De Minimis Amounts.       __    (a)   
Notwithstanding any payment election made by the Participant, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment at the time designated under the Plan if at the time of
a permitted Qualifying Distribution Event that is either a Separation from
Service, death, Disability (if applicable) or Change in Control Event (if
applicable) the vested balance does not exceed $            . In addition, the
Employer may distribute a Participant’s vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan   
   XX    (b)    There shall be no pre-determined de minimis amount under the
Plan; however, the Employer may distribute a Participant’s vested balance at any
time if the balance does not exceed the limit in Section 402(g)(1)(B) of the
Code and results in the termination of the Participant’s entire interest in the
Plan.

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

      XX    (a)    Company.       __    (b)    Employer or Participating
Employer who employed the Participant when amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Sections 2.8 and 4.1 of the
Adoption Agreement and Sections 2.25, 4.1.5, 4.1.9, 5.6.3, 7.1, 7.5.2, 10.1,
14.1.1, 14.2 of the Plan Document shall be amended to read as provided in
attached Exhibits A&B.

 

      XX    There are no amendments to the Plan.

 

10



--------------------------------------------------------------------------------

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Georgia, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

Carmike Cinemas, Inc. Name of Employer By:   /s/ Daniel E. Ellis Authorized
Person Date: June 28, 2013

 

11



--------------------------------------------------------------------------------

Exhibit A

Any reference to “Service Bonus” in the Plan Document or this Adoption Agreement
shall be replaced with “Special Bonus.”

Any reference to “Performance-Based Compensation” in the Plan Document or this
Adoption Agreement shall be replaced with “Annual Cash Bonus.”

Exhibit B

2.25 “Performance-Based Compensation” means compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. (removed last sentence)

4.1.5 If the Participant performed services continuously from the later of the
beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable
with the meaning of the regulations under section 409A of the Code.

4.1.9 If a Participant becomes disabled as defined in section
1.409A-3(j)(4)(xii) of the Treasury Regulations all currently effective deferral
elections for such Participant shall be cancelled. At the time the Participant
is no longer disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.

5.6.3 If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made within 30 days following the date it is approved.
The processing of the request shall be completed as soon as practicable from the
date on which the Committee receives the properly completed written request for
a distribution on account of an Unforeseeable Emergency. If a Participant’s
Separation from Service occurs after a request is approved in accordance with
this Section 5.6.3, but prior to distribution of the full amount approved, the
approval of the request shall be automatically null and void and the benefits
which the Participant is entitled to receive under the Plan shall be distributed
in accordance with the applicable distribution provisions of the Plan.

7.1 The first paragraph of section 7.1 shall be amended to read as follows: The
Employer shall designate in the Adoption Agreement the payment options which may
be elected by the Participant (lump sum, annual installments, or a combination
of both). Different payment options may be made available for each Qualifying
Distribution Event, and different payment options may be available for different
types of Separations from Service, all as designated in the Adoption Agreement;
provided, in the event of a Separation from Service upon a Change in Control
Event, such Separation from Service must in all events occur within two years
following the Change in Control Event. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

 

12



--------------------------------------------------------------------------------

7.5.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made or in the case of installments, five
years from the date the first amount was scheduled to be paid.

10.1 Trust The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedure 92-64 and at all times during the
continuance of the trust the principal and income of the trust shall be subject
to claims of general creditors of the Employer under federal and state law. The
establishment of such a trust would not be intended to cause Participants to
realize current income on amounts contributed thereto, and the trust would be so
interpreted and administered. (removed reference to 92-65)

14.1.1 All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-l(c) of the Treasury Regulations are terminated as
described in and in accordance with section 1.409A-3(j)(4)(ix)(C)(2) of the
Treasury Regulations.

14.2 Termination Upon Change in Control Event. If the Company terminates the
Plan within thirty days preceding or twelve months following a Change in Control
Event, the Deferred Compensation Account of each Participant shall become fully
vested and payable to the Participant in a lump sum within twelve months
following the date of termination, subject to the requirements of Section 409A
of the Code and section 1.409A-3(j)(4)(ix)(B) of the Treasury Regulations.

 

13